PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/574,150
Filing Date: 14 Nov 2017
Appellant(s): CANONICO et al.



__________________
James Costigan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Dec. 20, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 21, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28, 30, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Deaton, US 3,718,982 (“Deaton”) in view of Bae et al., US 2015/0152588 (“Bae”) in further view of Hofhaus et al., US 2010/0144262 (“Hofhaus”) 1.  Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Deaton in view of Bae, Hofhaus, Unander and optionally in view of Pikesh, US 2006/0005516 (“Pikesh”).
Claims 1–27 are cancelled.
Claims 28 and 39 are each directed to a filter construction for a household drying machine.  The filter construction consists of a synthetic monofilament fabric material of a weft and warp type and a flat capacitive moisture sensor.  The fabric has a mesh opening size between 30–200 microns.  The flat capacitive moisture sensor forms an electrically conductive-capacitive pattern adapted to measure in real time the values of a moisture contained in the air flow passing through the fabric.  The pattern has a flat configuration applied on the fabric.  The pattern consists of first and second end rectilinear conductive track elements forming two capacitor plates.  A first and second plurality of rectilinear and parallel mutually spaced conductive finger elements extend from the plates.  The finger elements of the first plurality being interdigitated with the corresponding finger elements of the second plurality.  The electrically conductive pattern covers only a corner of the fabric.  Claim 39 further discloses that the electrically conductive-capacitive pattern has an electric material coating adapted to protect the pattern from oxidation and mechanical stresses.
2.  Id. at col. 3, ll. 45–54.  The screen 96 is woven in a 68 x 72 mesh.  Id.  This means that the mesh opening size is between about 177–250 microns (as No. 80 mesh is 177 microns and No. 60 mesh is 250 microns)3 4.
Deaton differs from claims 28 and 39 because it does not disclose a flat capacitive moisture sensor, with the structure as claimed, being attached to a corner of the screen 96.
However, Bae teaches that it is beneficial to mount a moisture sensor directly to a filter used in a clothes dryer to improve the precision with which the dryness of laundry may be determined.  Bae Fig. 3, [0009], [0061].  Bae teaches that the moisture sensor is attached to a moisture sensor part rather than directly to the filter material.  Id. at [0058].  However, Hofhaus teaches that it is beneficial to mount a moisture sensor directly to a filter material to reduce the number of parts required (i.e., this allows omission of an additional holder for the sensor).  Hofhaus [0016].  Therefore, it would have been obvious to mount a moisture sensor directly to Deaton’s screen 96 in order 
Bae does not disclose the moisture sensor having the same structure as claimed.  However, Unander discloses a moisture sensor that has an interdigitated finger structure consisting of first and second rectilinear conductive track elements.  Unander Fig. 19, p. 19, 25.  The track elements form two capacitor plates because the gap between the two fingers in Fig. 19 is a resistor in parallel with a capcititor.  Id. at p. 25.  Unander’s moisture sensor has a dielectric coating layer made of a plastic film.  Id. at 15.  This dielectric layer would be expected to protect the pattern from oxidation and mechanical stress because instant disclosure teaches that a dielectric layer is used for this purpose.  Spec. dated Nov. 14, 2017 (“Spec.”) 9.  Unander’s moisture sensor is beneficial because it can be manufactured at a lower cost compared to conventional moisture sensors.  Id. at p. 19.  Therefore, it would have been obvious to use Unander’s moisture sensor as the moisture sensor provided on Deaton’s screen 96 to reduce cost.  
Claim 29 is cancelled.
Claim 30 requires that for the filter of claim 28, the monofilament consists of a material selected from the group consisting of PET, PA, PP, PPS, PEEK, PTFE, PVDF, PE, PVDC and PEN.  
Deaton’s screen 96 is manufactured from polyester (i.e., PE) fibers.  Deaton col. 3, ll. 45–47.
Claim 31 requires that for the filter of claim 28, the fabric has a thread diameter between 15–500 microns.  Claim 32 requires that for the filter of claim 28, the material has a thread per centimeter density from 4–260.
Instant disclosure fails to teach that either of these parameters is critical to the claimed invention.  Rather, the specification on states that the thread or filament diameter can range from 15–500 microns, while the density ranges from 4–260 monofilaments per centimeter.  Spec. 8.  Therefore, the difference between the prior art and the claimed invention is one of degree rather than kind.  MPEP 2144.05(III).  Therefore, these differences are not sufficient to patentably distinguish the claimed invention over the prior art.
Additionally, Pikesh teaches that the thread diameter of threads in a screen should be selected to be small enough so the material can flex and large enough to prevent the screen from breaking.  Pikesh [0017].  Therefore, it would have been obvious to use routine experimentation to determine the optimal fiber size of Deaton’s screen 96 for this reason.
Additionally, a person of ordinary skill in the art would understand that thread per centimeter density for a lint filter screen (such as Deaton’s screen 96) is a result effective variable because it affects pore size.  All things being equal, the higher the density of fibers, the lower the pore size.  Therefore, it would have been obvious to use routine experimentation to determine the optimal fiber density in Deaton’s screen 96 depending on the desired pore size.
Claims 33–38 are cancelled.
Claims 40–52 are withdrawn.
NEW GROUNDS OF REJECTION
There are no new grounds of rejection.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
There are no withdrawn rejections.

(2) Response to Argument
The Appellant first argues that Deaton is entirely focused on signaling a clogged filter condition when a predetermined accumulation of lint on a filter screen 96 triggers a pressure switch.  See Appeal Br. dated Dec. 20, 2021 (“Appeal Br.”) 9.  Therefore, the Appellant asserts that there is no starting point for a person of ordinary skill in the art to make a moisture detecting system for a clothes dryer.  Id.  The Appellant also argues that any removal or substitution of the pressure switch arrangement would be contrary to the teachings of Deaton.  Id. at 10.
The Examiner respectfully disagrees.  Deaton describes a clothes dryer comprising a filter screen 96.  See Deaton Fig. 1, col. 3, ll. 25–42.  It would have been obvious to include a moisture sensor with this filter 96, to determine when the clothes are dry.  This is because Bae describes a clothes dryer comprising a filter with a moisture sensor, used to determine when the clothes are dry.  See Bae [0061].  This modification would not require eliminating Deaton’s pressure switch.  Rather, the moisture sensor would be included in addition to the pressure switch.
The Appellant also argues that Bae is entirely focused on determining a dryness of laundry that is in direct contact with a pair of moisture detection sensing parts.  See Id.
The Examiner respectfully disagrees.  It would have been obvious to include a moisture sensor with Deaton’s filter, in view of Bae, to determine when the clothes are dry.  When modifying Deaton to include a moisture sensor, it would have been obvious for this sensor to be a capacitive-type moisture sensor with the claimed structure.  This is because Hofhaus teaches a capacitive moisture sensor, directly attached to a filter material, that measures the moisture level in air that flows through an air filter, while Unander describes a moisture sensor with the claimed interdigitated structure.  See Hofhaus [0016], [0018]; Unander ps. 19, 25.  The sensor in Hofhaus is beneficial because it can be directly attached to the filter material, eliminating the need for a separate sensor holder.  See Hofhaus [0016].  Additionally, the moisture sensor in Unander is beneficial, because it is inexpensive.  See Unander, p. 19.
Therefore, it would have been obvious to include a moisture sensor with Deaton’s filter 96, because Bae teaches that a moisture sensor can be used to determine when laundry is dry. It also would have been obvious for this moisture sensor to be directly attached to Deaton’s filter, because Hofhaus teaches that this configuration is beneficial to reduce the need for a separate sensor holder. It also would have been obvious for the moisture sensor to have the claimed interdigitated structure, because Unander describes an inexpensive capacitive moisture sensor with the claimed structure.  Note also that Bae teaches that “the disposition and working principle of the moisture detecting sensor unit 150 are not limited.”  See Bae [0061].  Therefore, a 
The Appellant further argues that Hofhaus cannot be used to reject the claims, because its system controls moisture in an air conditioning system, and is not concerned with drying clothes.  See Appeal Br. 10.
The Examiner respectfully disagrees.  A person of ordinary skill in the art would look to Hofhaus when modifying Deaton in view of Bae.  As noted, it would have been obvious to include a moisture sensor with Deaton’s filter, in view of Bae, to determine when the clothes are dry.  Hofhaus teaches that it is beneficial to attach a moisture sensor directly to filter material to eliminate the need for an additional holder for the sensor.  See Hofhaus [0016].  Therefore, when modifying Deaton to include a moisture sensor, it would have been obvious to mount the moisture sensor directly to Deaton’s filter 96, in view of Hofhaus, to reduce the need for a separate holder to attach the sensor to the filter.
Additionally, Hofhaus is in the same field of endeavor—filtration—as the claimed invention.  This is because the claims describe a “filter construction” while Hofhaus describes an air filter.  See Hofhaus [0056].  Therefore, Hofhaus is analogous art, and can be used in an obviousness rejection to reject the claimed invention.  See MPEP 2141.01(a).
The Appellant further argues that it would not have been obvious to attach a moisture sensor to the corner of Deaton’s filter, as required by the claims.  See Appeal Br. 11.  Rather, Hofhaus teaches that the sensor can be positioned in the middle of the Id.  
The Examiner respectfully disagrees.  Hofhaus teaches that the location of the moisture sensor is not critical, as long as it located somewhere in the air stream flowing through the filter, so that the sensor can detect the moisture in the air.  For instance, the moisture sensor is operable if it is attached to the frame of the filter element, or directly to the filter material.  See Hofhaus [0044].  Therefore, it would have been an obvious, routine engineering choice to attach the filter sensor to a corner of Deaton’s filter 96, depending on the desired location of this sensor.  Locating the sensor in this manner would not affect the function of the sensor.
The Appellant further argues that Hofhaus requires inclusion of a support arm, because of the zig-zag structure of its filter, which would prevent firm adherence of a capacitive detector on the surface of a zig-zag surface.  See Appeal Br. 11.  
The Examiner respectfully disagrees.  These arguments are unpersuasive because they amount to attorney arguments with no supporting evidence.  See MPEP 2145(I).  Additionally, taking the prior art combination as a whole, Deaton’s filter 96 is flat, and therefore, the Appellant’s arguments would not prevent the prior art from corresponding to the claimed invention.  
The Appellant further argues that it would not have been obvious to use Unander’s moisture sensor with Deaton, because Unander does not relate to filter constructions for a household drying machine.  See Appeal Br. 12.  
The Examiner respectfully disagrees.  Unander’s moisture sensor can be used in a variety of applications, such as to measure the moisture in a building or in a package.  See Unander p. 24.  Therefore, a person of ordinary skill in the art would have a reasonable expectation of success using Unander’s moisture sensor, as the moisture sensor used in conjunction with Deaton’s filter 96.
The Appellant also argues that it would have been non-obvious to use Unander’s moisture sensor with Deaton, asserting that its moisture sensor is not accurate enough to measure moisture values in real time, as required by claims 28 and 39.  See Appeal Br. 12, 13.  
The Examiner respectfully disagrees.  Claims 28 and 39 do not specify the accuracy required for the claimed moisture sensor.  Therefore, this argument is not pertinent to the claim.
Additionally, Unander’s moisture sensor takes measurements in real time, as seen in the experimental results presented in the reference.  See Unander p. 21.  Therefore, Unander’s moisture sensor is capable of performing the functions described in the claims.
Furthermore, Unander teaches that the sensitivity of the sensor can be increased, using methods known in the art.  Id. at p. 27.  Therefore, the accuracy of Unander’s moisture sensor could be increased as needed.
The Appellant further argues that the cost reduction mentioned by Unander is based on the use of a cellulosic material, and if cost reduction could be used as a basis for obviousness, the use of the synthetic monofilament material of claims 28 and 39 would be contrary to the teachings of Unander.  See Appeal Br. 13.
These arguments do not appear to explain why it would be non-obvious to use Unander’s moisture sensor with Deaton.  Therefore, these arguments are not persuasive. 
See Unander p. 24.  This sensor has the same structure as the moisture sensor described in the claims, as seen in Fig. 18.  Likewise, the Hofhaus describes a capacitance sensor used to measure moisture levels in air passing through filter media.  See Hofhaus [0035].  Therefore, using Unander’s moisture sensor with the prior art would merely represent the simple substitution of one known element for another with predictable results.  A person of ordinary skill in the art would have a reasonable expectation of success in using Unander’s moisture sensor with the prior art, because Unander’s moisture sensor is a capacitive-type sensor that can be used in a variety of applications, and Hofhaus’s moisture sensor is a capacitance sensor used to measure the moisture of air passing through a filter.  See Unander p. 24, Hofhaus [0035].  

    PNG
    media_image2.png
    624
    1066
    media_image2.png
    Greyscale



Respectfully submitted,
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
Conferees:
/JENNIFER K MICHENER/Supervisory Patent Examiner, Art Unit 1776                                                                                                                                                                                                        /ROBERT J HILL JR/Primary Examiner, TC 1700 

                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Unander is contained in the record as the 74-page Non Patent Literature document dated Sept. 22, 20202.
        2 The Examiner takes official notice that that Deaton’s woven screen 96 is a weft and warp time because of the fact that it is woven.  However, it also would have been obvious for the screen 96 to be woven such that the strands have a weft and warp configuration because Edelmeier teaches that such as configuration is conventionally used for woven filter media.  Edelmeier, US 2006/0150600 (“Edelmeier”) [0007].  
        
        3 See Mesh Size Conversion (2008), provided with this communication.  
        
        4 Additionally, the particular size of the screen mesh for a lint filter in a drying machine depends on the expected particle size and desired effectiveness of the screen.  Robant, US 3,748,746 (“Robandt”) col. 5, ll. 29–32.  Therefore, it also would have been obvious to use routine experimentation to determine the optimal mesh opening size of Deaton’s screen 96 depending on the expected particle size and desired effectiveness.  See MPEP 2144.05(II).